DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 07/07/2022 has been entered. Claims 1,5-7,9-23 and 28-30 have been amended. Claim 8 has been canceled in this amendment. New Claim 31 has been added in this amendment. Claims 1-7 and 9-31 are pending in this application, with claims 1,16 and 29-30 being independent.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4,9,16-19,23 and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Si et al. (US 2019/0028244 Al, hereinafter referred to as “Si”) in view of GUAN et al. (US 2021/0083748 Al, hereinafter referred to as “Guan”).

Regarding Claims 1,16 and 29-30, Si discloses a user equipment (UE) (Si Fig.1 Ref:116 Para[0050] The UE) and a network node (Si Fig.1 Ref:102 Para[0050] The base station (i.e. network node)) for wireless communication (Si Fig.1 Para[0050] The UE and base station are in a wireless communication) to: receive, from a network node and using a first bandwidth (Si Fig.13B Ref:1306 Para[0009,0169-171] The NR-PSS is received from the base station in 12 PRBs (i.e. first bandwidth)), at least one synchronization signal (Si Fig.13B Ref:1306 Para[0169-171] The NR-PSS (i.e. synchronization signal)) associated with a synchronization signal block (SSB) (Si Fig.13B Ref:1306 Para[0118-119] The NR-PSS,NR-SSS and PBCH are part of the SSB); and receive, from the network node, using a second bandwidth (Si Fig.13B Ref:1306 Para[0009,0169-171] The NR-PBCH is received from the base station in 24 PRBs (i.e. second bandwidth)), at least one signal (Si Fig.13B Ref:1306 Para[0169-171] The NR-PBCH (i.e. signal on broadcast channel)) associated with a broadcast channel and associated with the SSB (Si Fig.13B Ref:1306 Para[0118-119] The NR-PSS,NR-SSS and PBCH are part of the SSB), wherein the at least one synchronization signal and the at least one signal associated with the broadcast channel are separated by a time gap (Si Fig.13B Ref:1306 Para[0169-171] The NR-PSS is mapped to symbol#0 and NR-PBCH is mapped symbol#2 creating the time gap).
However, Guan from the same field of invention discloses configure, during the time gap, at least one antenna of the UE to receive the second bandwidth (Guan Fig.1,2 Para[0169-170] The transmit beams are send separately. The base station sends control (i.e. first beam/bandwidth) and signal (i.e. second beam/bandwidth) at different times with beam switching time (i.e. time gap) in between them. The terminal switches to another antenna panel (i.e. antenna configuration) to receive signal in another beam (i.e. second bandwidth)).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Si to have the feature of “configure, during the time gap, at least one antenna of the UE to receive the second bandwidth” as taught by Guan. The suggestion/motivation would have been to provide switching time between antenna panels to accurately receive a signal (Guan Para[0004]).

Specifically for claim 1, Si discloses the UE that includes a processor (Si Fig.3 Ref:340 Para[0065] The processor) and a memory (Si Fig.3 Ref:360 Para[0065] The memory).

Specifically for claim 16, Si discloses the network node that includes a processor (Si Fig.2 Ref:225 Para[0056] The processor) and a memory (Si Fig.2 Ref:230 Para[0056] The memory).
Regarding claims 2 and 17, Si in view of Guan discloses the UE, the network node and their methods as explained above for Claim 1. Si further discloses wherein the at least one synchronization signal includes a primary synchronization signal (Si Fig.13B Ref:1306 Para[0169-171] The synchronization signal includes NR-PSS (i.e. primary synchronization signal)), a secondary synchronization signal (Not given patentable weight due to non-selective option in the claim), or a combination thereof (Not given patentable weight due to non-selective option in the claim).
Regarding claims 3 and 18, Si in view of Guan discloses the UE, the network node and their methods as explained above for Claim 1. Si further discloses wherein the broadcast channel includes a physical broadcast channel (PBCH) (Si Fig.13B Ref:1306 Para[0009,0169-171] The NR-PBCH is received on a broadcast channel.
Regarding claims 4 and 19, Si in view of Guan discloses the UE, the network node and their methods as explained above for Claim 1. Si further discloses wherein the at least one signal associated with the broadcast channel includes a demodulation reference signal (Si Fig.13B Ref:1306 Para[0154] The NR-PBCH contains DMRS), a signal encoding content for the PBCH (Not given patentable weight due to non-selective option in the claim), or a combination thereof (Not given patentable weight due to non-selective option in the claim).
Regarding claims 9 and 23, Si in view of Guan discloses the UE, the network node and their methods as explained above for Claim 1. Si further discloses wherein the time gap includes one or more symbols (Si Fig.13B Ref:1306 Para[0169] The OFDM symbols of a slot are represented in a time domain (i.e. time gap)).
Regarding claim 31, Si in view of Guan discloses the UE, the network node and their methods as explained above for Claim 1. Guan further discloses adjust at least one of a physical property or a software setting associated with the at least one antenna of the UE to receive the second bandwidth (Guan Para[0169-170] The antenna panel change is same as changing physical property).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Si to have the feature of “adjust at least one of a physical property or a software setting associated with the at least one antenna of the UE to receive the second bandwidth” as taught by Guan. The suggestion/motivation would have been to provide switching time between antenna panels to accurately receive a signal (Guan Para[0004]).





Claims 5-6 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Si in view of Guan and further in view of Lin et al. (US 2020/0120624 Al, hereinafter referred to as “Lin”).
	
Regarding claims 5 and 20, Si in view of Guan discloses the UE, the network node and their methods as explained above for Claim 1. Si in view of Guan does not explicitly disclose receive, from the network node and after receiving the at least one signal associated with the broadcast channel, at least one of a control resource set or a system information block message.
However, Lin from the same field of invention discloses receive, from the network node and after receiving the at least one signal associated with the broadcast channel, at least one of a control resource set or a system information block message (Lin Fig.2 Para[0071] The type 1 shows CORESET received after PBCH).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Si and Guan to have the feature of “receive, from the network node and after receiving the at least one signal associated with the broadcast channel, at least one of a control resource set” as taught by Lin. The suggestion/motivation would have been to improve system performance and energy efficiency  by utilizing control information (Lin Para[0006]).

Regarding claims 6 and 21, Si in view of Guan discloses the UE, the network node and their methods as explained above for Claim 1. Si in view of Guan does not explicitly disclose receive, from the network node, at least one of a control resource set (CORESET) or a system information block (SIB) message, wherein the at least one of the CORESET or the SIB message are multiplexed with the at least one synchronization signal in frequency.
However, Lin from the same field of invention discloses receive, from the network node, at least one of a control resource set (CORESET) or a system information block (SIB) message, wherein the at least one of the CORESET or the SIB message are multiplexed with the at least one synchronization signal in frequency (Lin Fig.2 Para[0070] The type 1 shows CORESET is multiplexed with PBCH in a frequency).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Si and Guan to have the feature of “receive, from the network node, at least one of a control resource set (CORESET) or a system information block (SIB) message, wherein the at least one of the CORESET or the SIB message are multiplexed with the at least one synchronization signal in frequency” as taught by Lin. The suggestion/motivation would have been to improve system performance and energy efficiency  by utilizing control information (Lin Para[0006]).



Claims 7 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Si in view of Guan and further in view of Lee et al. (DE102021109367A1, hereinafter referred to as “Lee”).
	

Regarding claims 7 and 22, Si in view of Guan discloses the UE, the network node and their methods as explained above for Claim 1. Si further discloses receive, from the network node, using a first beam, at least one additional synchronization signal associated with an additional SSB; and receive, from the network node, using the first beam, at least one additional signal associated with the broadcast channel and associated with the additional SSB, wherein the at least one additional synchronization signal and the at least one additional signal associated with the broadcast channel are separated by the time gap, and wherein the at least one synchronization signal and the at least one signal associated with the broadcast channel are received using a second beam (Si Fig.11,13B Para[0110,0169-171] The base station uses multiple beams and the UE receives multiple SSBs from the beams). Si in view of Guan does not explicitly disclose wherein the SSB and the additional SSB are separated by at least a beam switching gap.
However, Lee from the same field of invention discloses wherein the SSB and the additional SSB are separated by at least a beam switching gap (Lee Para[0039] The SSB pattern is modified to have 2 symbol gap between the two SSB positions for sufficient beam switching time).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Si and Guan to have the feature of “wherein the SSB and the additional SSB are separated by at least a beam switching gap” as taught by Lee. The suggestion/motivation would have been to account for the beam switching gap between two consecutive SSB transmissions (Lee Para[0009]).



Claims 10 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Si in view of Guan and further in view of Kim (US 2016/0337998 Al, hereinafter referred to as “Kim”).

	Regarding claims 10 and 24, Si in view of Guan discloses the UE, the network node and their methods as explained above for Claim 1. Si in view of Guan does not explicitly disclose wherein at least one of cyclic prefix signals or guard interval signals are transmitted during the time gap.
However, Kim from the same field of invention discloses wherein at least one of cyclic prefix signals or guard interval signals are transmitted during the time gap (Kim Fig.3 Para[0060] The cyclic Prefix is inserted into the guard interval (i.e. time gap)).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Si and Guan to have the feature of “wherein at least one of cyclic prefix signals or guard interval signals are transmitted during the time gap” as taught by Kim. The suggestion/motivation would have been to eliminate burden of FFT calculation (Kim Para[0006]).





Claims 11 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Si in view of Guan and further in view of Murrin et al. (US 2016/0359579 Al, hereinafter referred to as “Murrin”).

	Regarding claims 11 and 25, Si in view of Guan discloses the UE, the network node and their methods as explained above for Claim 1. Si in view of Guan does not explicitly disclose wherein one or more tail symbols, encoded using a Fourier transform procedure, are transmitted during the time gap.
However, Murrin from the same field of invention discloses wherein one or more tail symbols, encoded using a Fourier transform procedure, are transmitted during the time gap (Murrin Para[0044] The FFT is performed for the last P2 symbols (i.e. tail symbols)).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Si and Guan to have the feature of “wherein one or more tail symbols, encoded using a Fourier transform procedure, are transmitted during the time gap” as taught by Murrin. The suggestion/motivation would have been to improved sampling frequency offset calculation (Murrin Para[0002]).



Claims 12 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Si in view of Guan and further in view of JI et al. (US 2020/0313835 Al, hereinafter referred to as “Ji”).
	
Regarding claims 12 and 26, Si in view of Guan discloses the UE, the network node and their methods as explained above for Claim 1. Si in view of Guan does not explicitly disclose receive, from the network node, using the second bandwidth and during the time gap, a retransmission of the at least one signal associated with the broadcast channel, wherein the at least one signal associated with the broadcast channel is decoded based at least in part on receiving the at least one signal and receiving the retransmission.
However, Ji from the same field of invention discloses receive, from the network node, using the second bandwidth and during the time gap, a retransmission of the at least one signal associated with the broadcast channel, wherein the at least one signal associated with the broadcast channel is decoded based at least in part on receiving the at least one signal and receiving the retransmission (Ji Fig.3 Ref:305 Para[0088,0093] The PBCH is received (i.e. retransmission) in a different symbol and decoded).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Si and Guan to have the feature of “receive, from the network node, using the second bandwidth and during the time gap, a retransmission of the at least one signal associated with the broadcast channel, wherein the at least one signal associated with the broadcast channel is decoded based at least in part on receiving the at least one signal and receiving the retransmission” as taught by Ji. The suggestion/motivation would have been to effectively receiving synchronization signal (Ji Para[0008]).



Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Si in view of Guan and further in view of Nogami et al. (US 2021/0385831 Al, hereinafter referred to as “Nogami”).
	
Regarding claim 13, Si in view of Guan discloses the UE, the network node and their methods as explained above for Claim 1. Si in view of Guan does not explicitly disclose wherein a length of the time gap is based at least in part on a setting stored in the memory of the UE.
However, Nogami from the same field of invention discloses wherein a length of the time gap is based at least in part on a setting stored in the memory of the UE (Nogami Fig.7 Para[0151,0156] The UE uses sub-carrier spacing for SSB location).


Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Si and Guan to have the feature of “wherein a length of the time gap is based at least in part on a setting stored in the memory of the UE” as taught by Nogami. The suggestion/motivation would have been to improve communication capacity (Nogami Para[0003]).



Claims 14 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Si in view of Guan and further in view of OH et al. (US 2020/0137596 Al, hereinafter referred to as “Oh”).
	
Regarding claims 14 and 27, Si in view of Guan discloses the UE, the network node and their methods as explained above for Claim 1. Si in view of Guan does not explicitly disclose wherein a length of the time gap is determined based at least in part on the at least one synchronization signal.
However, Oh from the same field of invention discloses wherein a length of the time gap is determined based at least in part on the at least one synchronization signal (Oh Para[0168] The UE determines SMTC period (i.e. length of gap) using the received synchronization block).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Si and Guan to have the feature of “wherein a length of the time gap is determined based at least in part on the at least one synchronization signal” as taught by Oh. The suggestion/motivation would have been to effectively provide a service by link monitoring (Oh Para[0010]).



Claims 15 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Si in view of Guan and further in view of Xing et al. (US 2021/0091879 Al, hereinafter referred to as “Xing”).

Regarding claims 15 and 28, Si in view of Guan discloses the UE, the network node and their methods as explained above for Claim 1. Si in view of Guan does not explicitly disclose wherein the memory and the one or more processors are further configured to: receive, from the network node, a message indicating a length of the time gap.
However, Xing from the same field of invention discloses wherein the memory and the one or more processors are further configured to: receive, from the base station, a message indicating a length of the time gap (Xing Para[0046] The base station sends default OFDM numerology in the synchronization block which is used for different subcarrier spacing (i.e. time gap)).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Si and Guan to have the feature of “wherein the memory and the one or more processors are further configured to: receive, from the network node, a message indicating a length of the time gap” as taught by Xing. The suggestion/motivation would have been to use service based OFDM numerologies for improved system performance (Xing Para[0003,0019]).

Although specific columns, figures, reference numerals, lines of the reference(s), etc. have been referred to, Applicant should consider the entire applied prior art reference(s).

Additional References
The following prior arts are made of record and not relied upon is considered pertinent to applicant's disclosure:
1.	U.S. Patent Application Publication No. 2022/0053546 to Shi (Paragraphs-291).
2.	Foreign Patent Publication No. TW702868B to Tao (Fig.11,18 and associated paragraphs).
3.	Foreign Patent Publication No. WO2021079529



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDESH M PATIDAR whose telephone number is (571)272-2768. The examiner can normally be reached M-F - 9:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUDESH M PATIDAR/Examiner, Art Unit 2415     

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415